 
Exhibit 10.15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



$100,000 Note




Dated as of: 04/19/12
Maturity:  60 days




Amount: $100,000.00




FOR VALUE RECEIVED, Worthington Energy, Inc., a Nevada corporation (“Maker”)
hereby promises to pay to the order of What Happened LLC, a California Limited
Liability Company and/or his assignees (“Holder”), in lawful money of the United
States of America, the principal amount of One Hundred Twenty-Five Thousand
Dollars & No Cents ($125,000.00) (the “Principal Amount”) upon the terms set
forth in this note (this “Note”).


1.           Advance of Funds; Payment of Principal. Holder agrees to advance,
and Maker agrees to accept, an amount of One Hundred Twenty-Five Thousand
Dollars & No Cents ($125,000.00). All unpaid principal together with unpaid and
accrued interest on the Principal Amount, shall be due and payable sixty (60)
days from the date of funds delivered via wire transfer. The indebtedness
evidenced by this Note is secured by a Deed of Trust dated of even date
herewith, executed by Maker, as Grantor, to Jennifer D. Hamer, as Trustee, in
favor of Holder, covering Maker’s interest in the so-called Alvey Lease,
recorded in Callahan County, Texas, in Volume 240, Page 014 (the “Alvey
Lease”).  It is expressly understood and agreed that this Note requires a
payment of One Hundred Twenty-Five Thousand Dollars & No Cents ($125,000.00) on
the Maturity Date (the “Maturity Amount”).  Holder is under no obligation
whatsoever to refinance this Note at maturity.  The Maker may prepay the Note at
any time prior to the Maturity Date; however, in the case of such prepayment,
Maker shall be obligated to pay the full Maturity Amount.


2.           Interest Rate.


(a)           Interest shall accrue from the Maturity Date on the Maturity
Amount at a rate of 11% per annum (“Interest Rate”).  Maker and Holder
specifically intend and agree to limit contractually the amount of interest
payable under this Note and all other instruments and agreements related hereto
to the maximum amount of interest lawfully permitted to be charged under
applicable law.  “Applicable law” as used in this paragraph means that law in
effect from time to time which lawfully permits the charging and collection of
the highest permissible lawful, nonusurious rate of interest on the transactions
herein contemplated, including laws of the State of Texas and of the United
States of America; and “maximum rate” as used in this paragraph means, with
respect to the indebtedness evidenced hereby, the maximum lawful, nonusurious
rate of interest (if any) which under applicable law Holder is permitted to
charge from time to time with respect to such indebtedness.

{N2451866.2}
 
 
1

--------------------------------------------------------------------------------

 



(b)           Upon the occurrence and during the continuation of any event of
default listed in this Note, which event of default is not cured to the
satisfaction of Holder within 10 days from the date such event of default first
occurred, the unpaid Maturity Amount outstanding shall bear interest at a per
annum rate equal to 11%.


4.           Conversion Option.  In lieu of payment of the Maturity Amount,
Holder has the option of converting the obligation represented by this Note into
7.00% carried working interest in the entire DBAR project and also the Redwater
(the “Project”) or comparable project in the event Redwater or DBAR is not an
acquired project (the “Carried Interest”), with such Carried Interest being
calculated as 7.00% of the net revenue interest that Maker holds in the Project.
Holder will advise Maker whether it intends to exercise this conversion option
by the Maturity Date, however if either Project is not acquired by the time of
the Maturity Date the Maker shall have the option to receive payment in full and
reserve the right to convert the carried working interest at time of Project
close for $100,000.00 One-Hundred Thousand Dollars. This conversion shall be in
addition to any other agreed to working interest already deemed agreed to by and
between both parties.


5.           Events of Default.  If any of the following events of default shall
occur, then (i) the entire sum remaining unpaid under this Note, including all
accrued interest, shall immediately become due and payable on demand:


(a)           the Maker defaults for a period of more than 5 days in the payment
of any interest accrued under this Note;


(b)           the Maker or any guarantor of any indebtedness of the Maker
(“Guarantor”) defaults under any other indebtedness or liability for borrowed
money;


(c)           the Maker or any Guarantor defaults under any other agreement with
Holder or its assigns;


(d)           the Maker or any Guarantor becomes insolvent, adopts a plan of
dissolution, commits an act of bankruptcy, makes a general assignment for the
benefit of creditors, discontinues its business as a going concern or calls a
meeting of creditors, files or has filed against it any petition under any
bankruptcy law or act or for the appointment of a receiver, or commences or has
commenced against it under any bankruptcy or insolvency law or act any
proceeding for the relief of the Maker or any Guarantor;


(e)           any Guarantor, if an individual, dies; or


(f)           Holder or its assigns deems any amounts due under this Note
insecure.


6.           Waivers by Maker.  Except as expressly otherwise provided herein,
the Maker and any Guarantor waives presentment for payment, demand, notice of
non-payment, notice of protest and protest of this Note, and all other notices
in connection with the delivery, acceptance, performance, default or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional without regard to the liability of any other party.  The Maker
further agrees that it shall not assert any right of set-off or counterclaim it
might have against the Holder in connection with the enforcement by Holder of
its rights hereunder. The Maker further waives any and all right to trial by
jury in any controversy or suit relating to this Note.

{N2451866.2}
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Waivers by Holder.  The Holder shall not be deemed, by any act or
omission, to have waived or relinquished any of the Holder's rights or remedies
hereunder, unless such waiver or relinquishment is in writing and signed by the
Holder and then only to the extent specifically set forth in such writing. A
waiver or relinquishment of any right or remedy with respect to one event of
default hereunder shall not be construed as continuing nor as a bar to or waiver
or relinquishment of any right or remedy with respect to a subsequent event of
default hereunder.


8.           Governing Law.  This Note shall be deemed to have been made under,
and the rights and obligations of the parties hereto shall be construed as to
both validity and performance, and enforced in accordance with and governed by,
the laws of the State of Texas, without giving effect to the conflicts of laws
provisions thereof.


9.           Binding Effect.  This Note shall be binding upon, and inure to the
benefit of, the Holder and its respective assigns and successors. This written
Note represents the final agreement between the parties with respect to the
contents hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties


10.           Enforcement of Note.  The Maker and any Guarantor shall pay on
demand all expenses incurred or sustained by Holder and its assigns in
connection with the enforcement or protection of their rights under this Note,
including all costs of collection and the reasonable fees and disbursements of
counsel.


11.           Severability.  Wherever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law. If, however, any provision of this Note shall be prohibited by
or deemed invalid under applicable law, such provision shall, to the fullest
extent permitted by law, be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.


12.           Assignment.  This Note is assignable by Holder in its sole
discretion without notice to or the consent of Maker or any Guarantor.


13.           Personal Guarantee.  This Note is personally guaranteed by Samual
Butero and Charles Volk of Worthington Energy.






[Signatures appear on next page]

{N2451866.2}
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed, on its
behalf, by its duly authorized officer as of the day and year first above
written.
 


MAKER:
 
Worthington Energy, Inc., a Nevada corporation
 
 
LENDER:
 
What Happened LLC, A California Corporation
 
By:
 
By:
 
Name:
 
Name:
 
Title:
 
Title:
             


 
4

--------------------------------------------------------------------------------

 









{N2451866.2}
 
 
5

--------------------------------------------------------------------------------

 
